PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/353,794
Filing Date: 24 Apr 2014
Appellant(s): Siegmund, Erik



__________________
Kyle Satterthwaite
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 49, 60, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegmund (US 5,571,015) in view of Hurson (US 2004/0241610).
Regarding claims 1, 49, 60, and 66, Siegmund discloses in FIG. 2 a dental implant abutment mounting system for supporting an abutment on a dental implant, the system comprising: a transmucosal collar (14) comprising a lower portion (17) configured to engage and upper end of an implant (12) via a support feature (interface shown between implant 12 at sections 19/17), a cylindrical upper portion (15, “cylindrical upper attachment portion”) having external threading thereon (32), and an axial bore (20  is shown disposed in the bore) passing fully through the transmucosal collar from an upper end of the upper portion to a lower end of the lower portion; a fixation screw (20) comprising an externally threaded shaft (shown to be in threaded engagement with 12) for threaded engagement into the implant via the axial bore of the transmucosal collar to secure the transmucosal collar to the implant; a mounting head (16) having a threaded blind-hole (30) extending thereinto from a bottom end thereof and an upper portion (between 26 and blind-hole) located above the bottom end, the threaded blind- hole is formed by a first piece (28) of the mounting head  and is configured to thread onto the cylindrical upper portion of the transmucosal collar to position a closed end of the blind hole over the upper end of the upper portion of the transmucosal collar when threaded thereonto (shown in FIG. 2); and an abutment member (38) attachable to the upper portion of the mounting head; wherein the axial bore of the transmucosal collar features a beveled shouldertion of 22 which engages 20) at an axial location 
Siegmund teaches a mounting head with a first piece which is made of a castable/cast-to material and defines the threaded-blind hole for engagement to the transmucosal collar but fail(s) to teach a second piece made of a different second material, the second piece defines the upper portion of the mounting head, including an uppermost surface of the mounting head that is occupied by said different second material and resides furthest from the bottom end of the mounting head in an orientation facing away therefrom; and the second piece is rotationally locked to the first piece for rotation therewith as a singular unit during threaded engagement of the first piece with the cylindrical upper portion of the transmucosal collar, and both the second piece of the mounting head and the abutment member are castable to the first piece of the mounting head, and the outer surfaces presented by the different second material of said second piece include an upper surface of the mounting head that is occupied by said different second material at a topside of the mounting head.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund, by requiring a second piece made of a different second material, as taught by Hurson, for the purpose of having a different material be on the exterior surface to present a different interaction with the gingiva to increase biocompatibility.
The configuration of Siegmund/Hurson would result in a structure where the second piece defines the upper portion of the mounting head and is rotationally locked to the first piece for rotation therewith as a singular unit during threaded engagment of the first piece with the cylindrical upper portion of the transmucosal collar (as taught by Siegmund), and both the second piece of the mounting head and the abutment member are castable to the first piece of the mounting head (the abutment of Siegmund and ceramic of Hurson are castable to the mounting head first piece of Siegmund. Note the limitation “by casting" is treated as a product by process limitation. As set forth in MPEP 2113, product by process .
Claim 25 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegmund (US 5,571,015) in view of Hurson (US 2004/0241610), and further in view of Worthington (US 2010/0112520).
Regarding claims 25 and 53, Siegmund/Hurson discloses the claimed invention substantially as claimed as set forth above. 
Siegmund/Hurson teaches the first and second pieces but fails to teach comprising radially jutting features on the first or second pieces, each extending into a respective receiving feature on the other piece at a respective location around a rotational axis of the mounting head about which rotation is required to thread the mounting head onto the transmucosal collar, and thereby blocking relative rotation between the first and second pieces about said rotational axis.
However, Worthington teaches a mounting head in FIGS. 1-2 with a first piece (56) and a second piece (42), wherein the first piece comprises radially jutting features (52) extending into a respective receiving feature of the second piece ([0034]) around a rotational axis of the mounting head, thereby blocking relative rotation between the first and second pieces about said rotational axis ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by requiring comprising radially jutting features on the first or second pieces, each extending into a respective receiving feature on the other piece at a respective location around a rotational axis of the mounting head about which rotation is required to thread the mounting head onto the transmucosal collar, and thereby blocking relative rotation between .
Claims 58-59 and 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegmund (US 5,571,015) in view of Hurson (US 2004/0241610), and further in view of Hale (US 8,845,959).
Regarding claims 57-59 and 63-65, Siegmund/Hurson discloses the claimed invention substantially as claimed as set forth above.
Siegmund/Hurson teaches wherein the mounting head is made of multiple materials which can be metal/titanium and other materials such as ceramic but fails to teach wherein the first material is a dental alloy, a high noble dental alloy, or a 6019 alloy.
However, Hale teaches uses a dental alloy, which is a high noble dental alloy, which is 6019 alloy (Col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by using a material which a dental alloy, a high noble dental alloy, or a 6019 alloy for the first material, as taught by Hale, for the purpose of using a well-known durable material.
Claims 61-62, 67-68, and 73-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegmund (US 5,571,015) in view of Hurson (US 2004/0241610), and further in view of Carlton (US 2007/0298374).
Regarding claims 61 and 67, Siegmund/Hurson discloses the claimed invention substantially as claimed as set forth above.
Siegmund/Hurson fails to disclose wherein the first material is titanium or a titanium alloy and wherein the second material is a wax or plastic material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by requiring wherein the first material is titanium or a titanium alloy and wherein the second material is a plastic material, as taught by Carlton, for the purpose of using materials which are known to be biologically benign ([0047] of Carlton).
Regarding claims 62 and 68, Siegmund/Hurson discloses the claimed invention substantially as claimed as set forth above.
Siegmund/Hurson fails to disclose wherein the second material is a wax or plastic material.
However, Carlton teaches a dental implant positioning device which can be made of metal, an alloy, a plastic, a composite, and combinations thereof. It is preferred however that the material is a titanium alloy ([0047]). The device also comprises a plurality of pieces (of the same or different materials) ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by requiring wherein the first material is titanium or a titanium alloy and wherein the second material is a plastic material, as taught by Carlton, for the purpose of using materials which are known to be biologically benign ([0047] of Carlton).
Claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegmund (US 5,571,015) in view of Hurson (US 2004/0241610), and further in view of Bostrom (US 3,732,621).
Regarding claims 71-72, Siegmund/Hurson discloses the claimed invention substantially as claimed as set forth above.

Siegmund/Hurson teaches a mounting head and the second piece being on the exterior surface but fails to teach wherein a topside of the upper portion of the mounting head has a radius and the uppermost surface and comprises a convexly domed exterior upper surface that defines an uppermost apex of the mounting head, and spans a majority radial measure of the mounting head; wherein at a topside of the second piece, the outer surfaces thereof include a convexly domed exterior upper surface that defined an uppermost apex of the mounting head, and/or spans a majority radial measure of the mounting head.
However, Bostrom teaches a dental implant/abutment fixture in FIG. 4 with a mounting head (16) and abutment (20) wherein a topside of the upper portion of the mounting head comprises a convexly domed exterior upper surface that spans a majority radial measure of the mounting head (see figure below).


    PNG
    media_image2.png
    425
    414
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by requiring wherein a topside of the upper portion of the mounting head comprises a convexly domed exterior uppermost surface that defines an uppermost apex of the mounting head, and spans a majority radial measure of the mounting head; wherein at a topside of the second piece, the outer surfaces thereof include a convexly domed exterior upper surface that defined an uppermost apex of the mounting head, and spans a majority radial measure of the mounting head., as taught by Bostrom, for the purpose of providing an adjustable abutment/implant connection to allow for adjustments based on implant directionality when implanted in an alveolar bone.
Regarding claims 73-76, Siegmund discloses in FIG. 2 a dental implant abutment mounting system for supporting an abutment on a dental implant, the system comprising: a transmucosal collar (14) comprising a lower portion (17) configured to engage and upper end of an implant (12) via a support 
Siegmund teaches a mounting head with a first piece which is made of a castable/cast-to material and defines the threaded-blind hole for engagement to the transmucosal collar but fail(s) to teach a second piece made of a different second material, the second piece defines the upper portion of the mounting head and is rotationally locked to the first piece for rotation therewith as a singular unit during threaded engagement of the first piece with the cylindrical upper portion of the transmucosal collar, and both the second piece of the mounting head and the abutment member are castable to the first piece of the mounting head; and a topside of the upper portion of the mounting head comprises a convexly domed uppermost surface that is formed of said second material and defines an uppermost apex of the mounting head situated furthest from, and facing away from said bottom end of the mounting head; wherein the domed convexly domed upper surface is spherically contoured; wherein the convexly domed upper surface both spans the uppermost apex of the mounting head and spans the majority radial measure of the mounting head; wherein the convexly domed exterior upper surface is spherically contoured and spans the majority radial measure of the mounting head.
However, Hurson discloses a dental implant in FIGS. 1A-B with a mounting head which has a first piece (16) made of a first material ([0043], “titanium alloy”) and a second piece made of a second piece ([0048], “ceramic coatings” made of a different second material ([0048], “ceramic”), the second piece defines the upper portion of the mounting head (35 is referenced in FIG. 1A as an upper portion and its disclosed in [0048] that the ceramic coating can cover 35) and is rotationally locked to the first piece (as the coating is integrally applied to 16 the two pieces/layers are rotationally locked) for rotation therewith as a singular unit ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund, by requiring a second piece made of a different second 
The configuration of Siegmund/Hurson would result in a structure where the second piece defines the upper portion of the mounting head and is rotationally locked to the first piece for rotation therewith as a singular unit during threaded engagement of the first piece with the cylindrical upper portion of the transmucosal collar (as taught by Siegmund), and both the second piece of the mounting head and the abutment member are castable to the first piece of the mounting head (the abutment of Siegmund and ceramic of Hurson are castable to the mounting head first piece of Siegmund. Note the limitation “by casting" is treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.).
Siegmund/Hurson discloses the claimed invention substantially as claimed including the mounting head, an abutment, and the two pieces/materials but fails to teach and a topside of the upper portion of the mounting head comprises a convexly domed uppermost surface that is formed of said second material and defines an uppermost apex of the mounting head situated furthest from, and facing away from said bottom end of the mounting head; wherein the domed convexly domed upper surface is spherically contoured; wherein the mounting head has a radius and the convexly domed upper surface spans the majority radial measure of the mounting head; wherein the convexly domed exterior upper surface is spherically contoured and spans the majority radial measure of the mounting head.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Siegmund/Hurson, by requiring and a topside of the upper portion of the mounting head comprises a convexly domed uppermost surface that is formed of said second material (when combined with the teachings of Hurson) and defines an uppermost apex of the mounting head situated furthest from, and facing away from said bottom end of the mounting head; wherein the domed convexly domed upper surface is spherically contoured; wherein the convexly domed upper surface spans the majority radial measure of the mounting head; wherein the mounting head has a radius and the convexly domed exterior upper surface is spherically contoured and spans the majority radial measure of the mounting head, as taught by Bostrom, for the purpose of providing an adjustable abutment/implant connection to allow for adjustments based on implant directionality when implanted in an alveolar bone.

(2) Response to Argument
On pages 8-9 of Appellants arguments, Appellant argues “Hurson prescribes use of very specific coating materials for very specific purposes, and at a very specific location on Hurson’s product. Hurson’s prescribed location for this special coating in no way reads on Applicant’s specifically claimed use of the second castable material at the uppermost surface of the mounting head that is situated furthest from, and faces specifically away from, the blind-holed bottom end of the mounting head. Furthermore, the explicit purposes for which Hurson’s contemplated coatings are used would be 
	On page 10, appellant argues “Nowhere in the reference does Hurson ever disclose application of this coating to any part of the abutment 38 itself. Instead, Hurson only prescribes its application specifically to the “collar 16”. As explained further below, application of the coating to the abutment 38 would be pointless, and further to the point, would be totally defeatist to the intended purpose of the coating. Hurson’s disclosed application of a coating of “second material” as a circumferential band around the radially-outermost perimeter of the Hurson’s unitary structure is in no way equivalent or comparable to Applicant’s explicitly recited use of the “second material” specifically at an “uppermost surface” of the claimed mounting head”. However, as shown in the primary reference of Siegmund the uppermost surface of the mounting head (16) is shown to be disposed in gingival soft tissue (50) and Hurson explicitly discloses that the coating of a second material can be used to “promote, enhance or maintain soft-tissue attachment” ([0048] of Hurson). Therefore, one of ordinary skill in the art that a coating could be applied to an uppermost surface of a mounting head as a “second material” which is disposed in gingival soft tissue for a recognized therapeutic effect.
	On pages 11-12, appellant argues “Therefore, even if one were somehow motivated to apply Hurson’s coating to Siegmund’s mounting head, Hurson would only suggest application of a small circumferential band of the coating material around an outwardly facing perimeter of Siegmund’s mounting head at a non-uppermost, outwardly-facing circumferential area. Furthermore, to instead 
	On pages 12-14, appellant continues the same argument of “Once again, the coating would be rendered incapable of its intended purpose of either promoting soft-tissue attachment, or serving to color-blend exposed areas of the implant body with the white color of the dental prosthetic and its surrounding natural teeth… “Accordingly, modification of Siegmund’s mounting head 16 to apply Hurson’s coating to the mounting head’s uppermost surface 26 would render Hurson’s coating entirely inoperable for its intended purpose”.. “Hurson explicitly prescribes specific application of the coating to an outwardly facing circumferential surface area”…”Hursons’s coating would be rendered entirely inoperable for its intended purpose if relocated to the uppermost surface of Siegmunds mounting head 
	On page 14, Appellant argues “the present invention serves an entirely different goal and purpose than Hurson’s application of a materially distinct coating to the upper collar region of a dental implant”. However, appellant’s motivation and that of the prior art do not have to be the same to arrive at the recited and required structure within the breadth of the scope of claims. 
	On page 15, appellant argues “does not enable any further angulation of the abutment 38 relative to the mounting head”. However, such is not consistent with claim terminology as presented.
	On page 15, appellant argues that the method of manufacture of casting provides novelty. However, as addressed in the grounds of rejection above such statements are treated as product by process limitations and only limited to their respective resultant structure which is a dual piece mounting head made of two different materials which is addressed in the grounds of rejection above.
	On page 15-16, appellant argues the rejection of claim 49 for the same reasons as claim 1, such is true for the responses to claim 1 as set forth above.
	On page 16, appellant argues the rejection of claim 73 for the same reasons as claim 1, such is true for the responses to claim 1 as set forth above. Appellant expands to argue Bostrom however, Bostrom was not relied upon to teach that which is taught by Siegmund/Hurson and was only relied upon to teach a convexly domed surface curvature at the topside of the mounting head.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772
                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.